UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6511



DAVEY JAMES REEDY,

                                            Plaintiff - Appellant,

          versus

GEORGE ALLEN, Governor; RON ANGELONE, Direc-
tor, Virginia Department of Corrections; GENE
M. JOHNSON, Deputy Director, Virginia Depart-
ment of Corrections; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-96-336-AM)


Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Davey James Reedy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal without prejudice of his 42

U.S.C. § 1983 (1988) complaint. The district court dismissed Appel-

lant's complaint because he failed to allege that he suffered a

deprivation of a constitutional right. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This
court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Industrial Loan Corp., 337 U.S. 541 (1949). The order here appealed

is neither a final order nor an appealable interlocutory or collat-

eral order. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2